t c memo united_states tax_court howard m morgan and glenice s morgan petitioners v commissioner of internal revenue respondent docket no filed date frank a weiser for petitioners edwin a herrera for respondent memorandum opinion laro judge respondent moves the court to dismiss this case for lack of jurisdiction arguing that petitioners failed to petition this court within the 90-day period of sec_6213 a ‘unless otherwise indicated section references are to the internal_revenue_code as applicable herein rule references are to the tax_court rules_of_practice and procedure see also rules c and on date respondent mailed to petitioners’ last_known_address and former address notices of deficiency determining a dollar_figure deficiency in their federal_income_tax and an dollar_figure accuracy-related_penalty under sec_6662 petitioners object to respondent’s motion petitioners argue primarily that the notices mailed to their last_known_address were invalid because they assert the notices did not contain notice of their right to contact a local office_of_the_taxpayer_advocate and the location and phone number of the appropriate office petitioners contend that such information is required by sec_6212 petitioners argue alternatively that the petition they filed with this court after the 90-day period was timely because they challenged respondent’s determination through a lawsuit filed in united_states district_court during the 90-day period we held an evidentiary hearing on respondent's motion and shall grant it background’ petitioners filed a joint federal_income_tax return on date respondent mailed to each petitioner by the court directed each party to file an opening brief and an answering brief the latter limited to making any objection to the opposing party’s proposed findings_of_fact petitioners have not filed an answering brief we conclude they have conceded respondent's proposed findings as correct except to the extent that their opening brief contains proposed findings inconsistent therewith see fankhanel v commissioner tcmemo_1998_403 affd by unpublished opinion 205_f3d_1333 4th cir certified mail two notices of deficiency addressed to both petitioners as to that year two of these notices were mailed to petitioners’ last_known_address the collins address and received by them the other two notices were mailed to petitioners’ former address the willow address which at the time was the residence of petitioners' daughter and son-in-law petitioners claim not to have received the latter two notices all four notices are identical in all material regards and each notice was mailed separately with a copy of notice helpful contacts for your notice_of_deficiency none of respondent’s mailings were returned to him as undeliverable during the first week of date mr morgan retained anne tahim a certified_public_accountant to appeal respondent’s determination on date ms tahim sent to the internal_revenue_service by facsimile an executed power_of_attorney listing her and a colleague collectively the representatives as petitioners’ representatives for petitioners’ through taxable years upon receiving the facsimile an employee of respondent spoke to ms tahim by telephone and among other an employee of respondent also hand delivered to mr morgan on that date a copy of one of these notices notice is a 2-page document that informs a person receiving a notice_of_deficiency that he or she may discuss the notice with the internal_revenue_service employee listed on the face of the notice or with a local taxpayer_advocate the notice lists a toll-free number for taxpayer_advocate assistance and the local phone numbers of the taxpayer_advocate offices things informed her that petitioners had until date to petition this court to redetermine respondent’s determination the employee also provided ms tahim with the telephone number of this court’s petition section on date days after respondent mailed to petitioners the notices of deficiency petitioners filed a lawsuit against the internal_revenue_service and doe sec_1 through collectively the defendants in the united_states district_court central district of california generally challenging respondent’s determination on date the defendants moved to dismiss the lawsuit without prejudice to petitioners’ paying the tax and filing a proper refund action asserting primarily that the district_court lacked subject matter jurisdiction following the district court’s filing of petitioners’ opposition to the defendant’s motion ’ the district_court on date filed a stipulation of the parties there stating that the court may dismiss petitioners’ complaint and action on the sole ground that the court lacks subject matter jurisdiction without prejudice to petitioners filing a subsequent suit in a court of competent petitioners agreed in their opposition that the district_court lacked jurisdiction but they went to great lengths to maintain that the court should dismiss the case without rendering judgment on the merits of the case petitioners’ opposition states that they do not want the court’s dismissal to be given res_judicata effect in any further proceeding jurisdiction the district_court dismissed petitioners’ lawsuit on or after that date petitioners petitioned this court on date to redetermine respondent’s determination petitioners resided in orange california at that time discussion our jurisdiction requires a valid notice_of_deficiency anda timely filed petition and when one or both of these items is missing we must dismiss a case for lack of jurisdiction see sec_6213 98_tc_613 83_tc_626 sec_6213 a provides that where a notice_of_deficiency is addressed to an individual within the united_states he or she may petition this court within days of the mailing of the notice_of_deficiency to redetermine the deficiency petitioners argue primarily that the notices of deficiency mailed to their last_known_address were invalid because they assert the notices failed to include all information required by sec_6212 we disagree with this assertion we find as a fact that the notices of deficiency mailed to petitioners’ last_known_address contain all statutorily required information petitioners point to the fact that respondent’s files contain one copy of the notices of deficiency mailed to the collins address one copy of the notices mailed to the willow address and one copy of notice which is attached to the copy of the notices mailed to the willow address petitioners draw from this fact that notice was mailed only to the willow address contrary to petitioners’ assertion the mere fact that respondent’s file contains only one copy of notice does not mean that respondent sent only one copy of that notice to them certain of respondent’s employees testified credibly that only one copy of notice is kept in the file of a taxpayer or taxpayers in the case of a joint_return notwithstanding the number of copies of that notice that are actually sent to the taxpayer s we conclude and hold that the notices of deficiency mailed to petitioners’ last_known_address were valid in so concluding we reject without further discussion petitioners’ assertion that all information required by sec_6212 must be included on the face of the notice_of_deficiency in order to comply with that section petitioners argue alternatively that their petition to this court was timely because they filed the lawsuit in the district_court within the applicable 90-day period we disagree the fact that a taxpayer files a lawsuit in a federal district_court challenging a notice_of_deficiency does not mean that a later petition to this court is considered filed as of the earlier filing in district_court see brave v 65_tc_1001 see also exhibit notice_of_deficiency issued to - petitioners at the collins address which states on its face that you have days from the date of this letter to file a petition with the united_states tax_court for a redetermination of the deficiency and the last day to file a petition with the united_states tax_court is july nor does it matter that the parties to the district_court proceeding agreed to dismiss that case without prejudice to petitioners’ challenging respondent’s determination in the appropriate forum petitioners’ reliance on the equitable powers of this and the equitable powers of the district_court to extend or otherwise toll the 90-day statutory period is unfounded under the facts herein we hold that we lack jurisdiction over this case because petitioners failed to petition this court within the applicable 90-day period accordingly we shall dismiss this case for that reason our dismissal does not leave petitioners without a right to contest respondent's determination in the appropriate forum petitioners may if they desire pay the tax claimed due by respondent file with respondent a claim_for_refund of any amount purportedly overpaid and if and when respondent denies that claim sue respondent for a refund in a united_states district we find nothing in the record to support petitioners’ naked assertion that the district_court remanded their case to this court or otherwise allowed them to petition this court effective as of the date of their district_court filing thus we need not and do not decide petitioners’ argument that the district_court has the power to do so --- - court or the court of federal claims our dismissal means that petitioners are unable to contest respondent's determination in this court see 58_tc_850 n 55_tc_138 n to reflect the foregoing an appropriate order will be entered
